Citation Nr: 1828200	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  15-30 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to July 1961, with additional service in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2015 by a Department of Veterans Affairs (VA) Regional Office.

In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.  At such time, he waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the July 2015 statement of the case.  38 C.F.R. § 20.1304(c) (2017).  The undersigned also held the record open for 60 days for additional evidence, which was received in December 2017.  38 U.S.C. § 7105(e) (2012) (as amended).

Upon initial review of the Veteran's case, the Board determined that an expert medical opinion was necessary to decide the claim.  Therefore, in March 2018, the Board referred the matter to the Veterans Health Administration (VHA) for such opinion pursuant to VHA Directive 1602-01, and it was obtained in May 2018.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed bilateral hearing loss is related to his military service.  



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. § 1131; 38 C.F.R. 
§ 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic disabilities (including hearing loss) are presumed to have been incurred in service if (a) manifest to a compensable degree within one year of discharge from service; (b) there is evidence of the existence of a chronic disease in service or during an applicable presumptive period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease; or (c) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013); see also Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran claims entitlement to service connection for bilateral hearing loss.  In this regard, he alleges that he had undergone advanced training as an armorer, his main job involved repairing and testing weapons, and he did not wear hearing protection during his active duty service.  In this respect, his DD-214 shows his military occupation specialty was general supply specialist.  At the November 2017 hearing, the Veteran testified that he first experienced bilateral hearing loss during service when he underwent an infiltration course that involved a detonation pit in close proximity.  He reported that he had experienced bilateral hearing loss since the in-service event.  

The Veteran's service treatment records reflect that, upon his September 1958 entrance examination, his hearing acuity was 15/15 utilizing the whispered voice test.  At the time of his May 1961 separation examination, upon audiological testing, he exhibited the following pure tone thresholds in decibels: 






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
-
20
LEFT
5
5
-5
-
20

However, prior to January 1, 1967, the service departments utilized American Standards Association (ASA) standards in performing audiograms.  As such, the aforementioned May 1961 audiogram must be converted to International Standards Organization - American National Standards Institute (ISO-ANSI) standards as shown below:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
-
25
LEFT
20
15
5
-
25

Furthermore, the Board finds the Veteran's descriptions of his in-service noise exposure are consistent with his circumstances of service and are competent and credible for purposes of establishing in-service noise exposure. 

Following the Veteran's active duty service, he obtained a civilian job as a machine operator.  Audiograms beginning in March 1968, approximately seven years after his separation from active duty, reflect a bilateral hearing loss disability as defined by VA regulations.  At such time, he reported prior noise exposure while serving in the military in the artillery and while hunting in a recreational capacity.  Additionally, March 1978 and September 1980 Reserve examinations reflect that the Veteran denied hearing loss and, while the March 1978 audiogram showed normal hearing acuity for VA purposes, the September 1980 audiogram reflects a bilateral hearing loss disability for VA purposes.  
      
In order to ascertain the nature and etiology of the Veteran's bilateral hearing loss, he was afforded a VA examination in January 2015.  At such time, the examiner confirmed a diagnosis of bilateral hearing loss for VA purposes; however, he opined that such was not at least as likely as not caused by or a result of an event in military service as the Veteran's separation examination revealed normal hearing sensitivity bilaterally.  He also noted that the Veteran reported significant civilian occupational noise exposure for nearly 30 years.  However, as the examiner did not appear to consider the May 1961 separation examination as converted to ISO-ANSI standards, the Veteran's reports of a continuity of symptomatology, or his post-service employment audiograms (as such were received subsequent to the January 2015 VA examination), the Board finds such opinion to be inadequate to decide the claim.

Therefore, in March 2018, the Board referred the matter to VHA for an expert medical opinion as to the etiology of the Veteran's bilateral hearing loss.  In May 2018, an audiologist opined it was at least as likely as not that the Veteran's bilateral hearing loss was associated with military noise exposure, with evenly weighted evidence for and against being resolved in favor of the Veteran.  The VHA examiner noted the previous negative opinion was based on the finding of normal hearing at separation.  However, since the whisper test was the only test administered at the time of the Veteran's induction, "it was impossible to determine the extent that his in-service noise exposure had upon his hearing."  The VHA examiner found it pertinent that a person with one good ear and one bad ear could pass the whispered voice test due to method of test administration, and a person with a mild to moderate high frequency hearing loss or thresholds in the negative range could also pass a whispered voice test.  Consequently, even a veteran who separated from service with hearing in the normal range may have suffered a change in hearing.

Upon review, the Board affords significant probative value to the VHA physician's opinion as it reflects consideration of all relevant facts, and includes a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Further, the Board finds it pertinent that hearing loss is considered an organic disease of the nervous system for VA purposes, and as such, it is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  As a result, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Here, the Board finds nothing in the record that would refute the competency and credibility of the Veteran's assertions regarding his symptoms of hearing loss since his in-service noise exposure.  In particular, an occupational hearing examination conducted seven years following service reflects a finding of hearing loss and shows the Veteran had only been employed for five months at that time.  

Consequently, the Board resolves all doubt in the Veteran's favor and finds that his currently diagnosed bilateral hearing loss is related to his military service.  Therefore, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


